Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Shaheen Cabbagestalk appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his 42 U.S.C. § 1983 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Cabbagestalk v. Terry, No. 3:11-cv-00508-TMC (D.S.C. Feb. 13, 2012). We deny Cabbagestalk’s motions to impose sanctions and to enforce separation and restraining order. We dispense with oral. - argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.